                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DOMINIQUE DEWAYNE GULLEY-
 FERNANDEZ,
                                                                         ORDER
          Plaintiff,
    v.                                                          Case No. 19-cv-354-wmc

 MARK HEISE,

          Defendant.


         On May 31, 2019, the court entered an order giving plaintiff Dominique DeWayne

Gulley-Fernandez, until June 24, 2019, to submit the $1.41 initial partial payment of the

$350.00 filing fee for this case. Now plaintiff has filed a motion indicating that he does not

have the funds to pay the $1.41. Dkt. 16.

         Based on the documentation that plaintiff has provided to the court, it appears that

plaintiff presently has no means to pay the filing fee or to make an initial partial payment.

Under these circumstances, plaintiff is not required to make an initial partial payment.

28 U.S.C. § 1915(b)(4). However, plaintiff is obligated to pay the full $350.00 filing fee even

if this court ultimately determines that plaintiff’s complaint cannot go forward. 28 U.S.C.

§ 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
                                            ORDER

       IT IS ORDERED that,

       1.      Plaintiff Dominique DeWayne Gulley-Fernandez, may proceed without paying

an initial partial payment of the filing fee; although, plaintiff remains responsible for paying

the $350.00 filing fee.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once

the screening process is complete, a separate order will issue.




               Entered this 14th day of June, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
